
	

115 HR 1353 : Transparency in Technological Acquisitions Act of 2017
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1353
		IN THE SENATE OF THE UNITED STATES
		March 22, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Homeland Security Act of 2002 to require certain additional information to be
			 submitted to Congress regarding the strategic 5-year technology investment
			 plan of the Transportation Security Administration.
	
	
 1.Short titleThis Act may be cited as the Transparency in Technological Acquisitions Act of 2017. 2.Information required to be submitted to Congress under the strategic 5-year technology investment plan of the Transportation Security Administration (a)Additional information requiredSection 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563) is amended—
 (1)in subsection (g)— (A)in the matter preceding paragraph (1), by striking biennially and inserting annually;
 (B)in paragraph (1), by striking and; (C)in paragraph (2), by striking the period and inserting ; and; and
 (D)by adding at the end the following new paragraph:  (3)information about acquisitions completed during the fiscal year preceding the fiscal year during which the report is submitted.; and
 (2)by adding at the end the following new subsections:  (h)Notice of covered changes to Plan (1)Notice requiredThe Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives notice of any covered change to the Plan by not later than 90 days after the date on which the change is made.
 (2)Definition of changeIn this subsection, the term covered change means an increase or decrease in the dollar amount allocated to the procurement of a technology or an increase or decrease in the number of a technology..
 (b)Report on equipment in operation post-Life-CycleNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report describing any equipment of the Transportation Security Administration that is in operation after—
 (1)the end of the life-cycle of the equipment specified by the manufacturer of the equipment; or (2)the end of the useful life projection for the equipment under the strategic 5-year technology investment plan of the Transportation Security Administration, as required by section 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563).
 (c)Notice to airports and airlinesUpon the enactment of this Act, the Administrator of the Transportation Security Administration shall notify airports and airlines of any changes to the 5-year technology investment plan of the Transportation Security Administration.
			Passed the House of Representatives March 21, 2017.Karen L. Haas,Clerk.
